Title: Abigail Adams to Lucy Cranch, 2 April 1786
From: Adams, Abigail
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      London April 2. 1786 London
     
     Your kind Letter my dear Neice was received with much pleasure, these tokens of Love and regard which I know flow from the Heart, always find their way to mine, and give me a satisfaction and pleasure, beyond any thing, which the ceremony and pomp of Courts and kingdoms can afford. The social affections are, and may be made the truest channels for our pleasures and comforts to flow through. Heaven form’d us, not for ourselves, but others; “and bade self Love and social be the Same.”
     Prehaps there is no Country where there is a fuller excercise of those virtues than ours at present exhibits, which is in a great measure oweing to the equal distribution of Property, the Small Number of inhabitants in proportion to its teritory, the equal distribution of justice to the Poor as well as the rich, to a Government founded in justice, and excercised with impartiality, and to a Religion which teaches peace and good will to man, to knowledge and learning being so easily acquired and so universally distributed, and to that sense of Moral obligation which generally inclines our countrymen; to do to others as they would that others should do to them. Prehaps you will think that I allow to them more than they deserve, but you will consider that I am only speaking comparitively. Humane nature is much the same in all Countries, but it is the Government the Laws and Religion, which forms the Character of a Nation. Where ever Luxery abounds, there you will find corruption and degeneracy of manners. Wretches that we are thus to misuse the Bounties of Providence, to forget the hand that blesses us and even deny the source from whence we derived our being.
     But I grow too serious, to amuse you then, my dear Neice I will give an account of the dress of the Ladies at the Ball of the Comte D’adhémar. As your cousin tells me that she sometime ago gave you a history of the Birth day and Ball at court, this may serve as a counter part, tho should I attempt to Compare the Appartments; Saint James’s would fall as much short of the French Ambassadors; as the Court of his Britanick Majesty does; of the splendour and magnificence of his most Christian Majesty. I am Sure I never saw an assembly Room in America which did not exceed that at St James, in point of Elegance and decoration, and as to its fair visitors, not all their blaze of diamonds, Set of with Parissian Rouge, Can match the blooming Health, the Sparkling Eye and modest deportment of the dear Girls of my native land. As to the dancing the space they had to move in, gave them no opportunity to display the Grace of a minuet, and the full dress of long court trains and enormous hoops, you well know were not favourable for Country dances, so that I saw them at every disadvantage. Not so the other evening they were much more properly clad. Silk waists Gauze or White or painted tiffiny coats decorated with ribbon Beads or flowers as fancy directed, were Chiefly worn by the Young Ladies. Hats turnd up at the side with diamond loops and buttons, or steel, large bows of ribbons and wreaths of flowers display’d themselves to much advantage upon the Heads of some of the prettyest Girls England can boast. The light from the Lustures is more favourable to Beauty than day light and the coulour acquir’d by dancing more becomeing than Rouge. As fancy dresses are more favourable to Youth, than the formality of an uniform, there was as great a variety of pretty dresses borrowd wholy from France as I have ever seen, and amongst the rest some with Saphire blew Sattin waists spangled with Silver and laced down the back and Seams with silver stripes, white sattin peticoats trimd with black and blew velvet ribbon, an odd kind of Headdress which they term the Helmet of minirva. I did not observe the Bird of wisdom however, nor do I know whether those who wore the dress, had suiteable pretensions to it. And pray say you how was my Aunt and cousin drest. If it will gratify you to know, you shall hear. Your Aunt then wore her full drest court cap, without the Lappets, in which was a wreath of white flowers and blew sheafs, 2 black and blew flat feathers (which cost her half a Guiney a peice but that you need not tell of) 3 pearl pins bought for Court and a pr of pearl Earings, the cost of them—no matter what—less than diamonds however.
     A saphire blew demisaison with a Sattin stripe, Sack and peticoat, trimd with a broad black lace; Crape flounce &c leaves made of blew ribbon and trimd with white flose wreaths of black velvet ribbon Spotted with steel beads, which are much in fashion and brought to such perfection as to resemble diamonds, white ribbon also in the vandike stile made up the trimming which lookd very Elegant, a full dress handkerchief and a Boquet of roses. Full Gay I think for my Aunt—thats true Lucy, but nobody is old in Europe. I was seated next to the Dutchess of Bedford who had a Scarlet Sattin sack and coat, with a cushing full of Diamonds, for hair she has none and is but 76 neither. Well now for your cousin, a small white Leghorn Hat bound with pink Sattin ribbon a steel buckle and band which turnd up at the side and confined a large pink bow, large bow of the same kind of ribbon behind, a wreath of full blown roses round the Crown, and an other of buds and roses withinside the Hat which being placed at the back of the Hair brought the roses to the Edge. You see it clearly 1 red and black feather with 2 white ones compleated the Head dress. A Gown and coat of chamberry Gauze with a red sattin stripe, over a pink waist and coat, flounced with crape trimmed with broad point and pink ribbon, wreaths of roses across the coat Gauze Sleaves and ruffels. But the poor Girl was so Sick of a cold that she could not enjoy herself, and we retir’d about one oclock without Waiting supper by which you have lost half a sheet of paper I dare say. But I cannot close without describing to you Lady North and her daughter. She is as large as Captain Clarks wife and much such a made woman, with a much fuller face, of the coulour and complexion of mrs cook who formerly lived with your uncle Palmer, and looks as if Porter and Beaf stood no chance before her. Add to this, that it is coverd with large red pimples over which to help the natural redness, a coat of Rouge is spread, and to assist her shape, she was drest in white sattin trimd with Scarlet ribbon. Miss North is not so large nor quite So red, but a very small Eye with the most impudent face you can possibly form an Idea of, joined to manners so Masculine that I was obliged frequently to recollect that line of Dr Youngs—
     
      “Believe her dress; shes not a Grenidier”
     
     to persuade myself that I was not mistaken.
     Thus my dear Girl you have an account which prehaps may amuse you a little. You must excuse my not copying I fear now I shall not get near all my Letters ready—my pen very bad as you see—and I am engaged 3 days this week, to a Route at the Baroness de Nolkings the sweedish ministers; to a Ball on thursday evening and to a dinner on saturday. Do not fear that your Aunt will become dissapated or in Love with European manners, but as opportunity offers, I wish to See this European World in all its forms, that I can with decency. I still moralize with Yorick or with one more experi­encied, and say Vanity of vanities—all is vanity. Adieu & believe me sincerely Yours
     
      AA
     
    